03/20/2018


                                           DA 17-0472
                                                                                         Case Number: DA 17-0472

              IN THE SUPREME COURT OF THE STATE OF MONTANA
                                           2018 MT 53N


ROBERT S. PIERCE,

               Petitioner and Appellant,

         v.

TIM BARKELL; BILL SATHER; STEVE BARCLAY;
MALISSA RASAAKKA; M.R., Minor Child; and
ANACONDA-DEER LODGE COUNTY,

               Respondents and Appellees.

APPEAL FROM:           District Court of the Third Judicial District,
                       In and For the County of Anaconda-Deer Lodge, Cause No. DV 15-99
                       Honorable Ray J. Dayton, Presiding Judge

COUNSEL OF RECORD:

                For Appellant:

                       Robert S. Pierce, self-represented; Deer Lodge, Montana

                For Appellees:

                       William L. Crowley, Natasha Prinzing Jones, Tracey Neighbor Johnson,
                       Boone Karlberg P.C.; Missoula, Montana
                       (for Anaconda-Deer Lodge County)

                       Elizabeth L. Griffing, Axilon Law Group, PLLC; Helena, Montana
                       (for Malissa Raasakka and M.R.)

                       Mark A. Thieszen, Poore, Roth & Robinson, P.C.; Butte, Montana
                       (for Tim Barkell, Bill Sather, and Steve Barclay)


                                                    Submitted on Briefs: February 28, 2018

                                                               Decided: March 20, 2018

Filed:

                       __________________________________________
                                         Clerk
Justice Ingrid Gustafson delivered the Opinion of the Court.

¶1        Pursuant to Section I, Paragraph 3(c), Montana Supreme Court Internal Operating

Rules, this case is decided by memorandum opinion and shall not be cited and does not

serve as precedent. Its case title, cause number, and disposition shall be included in this

Court’s quarterly list of noncitable cases published in the Pacific Reporter and Montana

Reports.

¶2        Robert S. Pierce (Pierce) appeals from the order of the Third Judicial District Court,

Anaconda-Deer Lodge County, granting motions for summary judgment made by: Tim

Barkell (Barkell), Bill Sather (Sather), and Steve Barclay (Barclay); Malissa Raasakka

(Raasakka) and M.R., Minor Child; and Anaconda-Deer Lodge County (ADLC). We

affirm.

¶3        On April 25, 2013, a jury found Pierce guilty of Sexual Intercourse Without Consent

and Sexual Assault of M.R., a minor under the age of 16. This Court upheld Pierce’s

conviction on appeal. State v. Pierce, 2016 MT 308, 385 Mont. 439, 384 P.3d 1042.

¶4        While Pierce’s appeal was pending, he filed this civil suit in the Third Judicial

District Court against Barkell, Sather, Barclay, Raasakka, M.R., and ADLC, alleging

conspiracy, defamation, intimidation, false reports, and various civil rights violations,

including both state claims and federal claims under 42 U.S.C. § 1983.

¶5        Barkell, Sather, and Barclay are law enforcement officers who were involved in the

investigation of the criminal complaints against Pierce, and ADLC is their employer. M.R.

is the victim of the offenses for which Pierce was convicted. Raasakka is M.R.’s mother.
                                                2
¶6     After Pierce filed his civil suit, Barkell, Sather, and Barclay removed the action to

federal court. The federal court dismissed Pierce’s § 1983 claims as barred under Heck v.

Humphrey, 512 U.S. 477 (1994) (holding that a plaintiff cannot prosecute a § 1983 action

for damages if the action’s success would imply that the plaintiff’s existing criminal

conviction or sentence is invalid). The court then declined to exercise supplemental

jurisdiction over Pierce’s remaining state law claims and remanded this case to state court.

¶7     After remand to the Third Judicial District Court, ADLC, Raasakka and M.R., and

Barkell, Sather, and Barclay all moved for summary judgment. On June 5, 2017, the

District Court granted summary judgment on each party’s respective motion. Regarding

ADLC, the court found Pierce had conceded that summary judgment in ADLC’s favor was

warranted. The court further determined the remaining parties were entitled to summary

judgment because Pierce was collaterally estopped from re-litigating the issues already

decided in his criminal case. This appeal followed.

¶8     We review a district court’s grant of summary judgment de novo, using the same

standards applied by the district court under M. R. Civ. P. 56. Capital One, NA v. Guthrie,

2017 MT 75, ¶ 11, 387 Mont. 147, 392 P.3d 158 (citation omitted). Summary judgment is

appropriate if the pleadings, depositions, answers to interrogatories, and admissions on file,

together with the affidavits, if any, show that there is no genuine issue as to any material

fact and that the moving party is entitled to a judgment as a matter of law. Capital One,

¶ 11 (citing M. R. Civ. P. 56(c)(3)). We review conclusions of law for correctness and the


                                              3
district court’s findings of fact to determine if they are clearly erroneous. Lone Moose

Meadows, LLC v. Boyne USA, Inc., 2017 MT 142, ¶ 7, 387 Mont. 507, 396 P.3d 128.

¶9     We review de novo a district court’s interpretation and application of a statute and

a district court’s conclusions of law. This includes a district court’s application of claim

preclusion or issue preclusion (collateral estoppel), which is an issue of law that we review

for correctness. Brilz v. Metro. Gen. Ins. Co., 2012 MT 184, ¶ 13, 366 Mont. 78, 285 P.3d
494 (citations omitted).

¶10    The doctrine of collateral estoppel precludes litigation of issues determined in an

earlier action. Estate of Eide v. Tabbert, 272 Mont. 180, 183, 900 P.2d 292, 295 (citation

omitted). We have expressly held collateral estoppel prohibits the litigation of an issue in

a civil trial that has been litigated in a prior criminal trial. Eide, 272 Mont. at 183, 900

P.2d at 295 (citing Aetna Life and Cas. Ins. Co. v. Johnson, 207 Mont. 409, 414, 673 P.2d
1277, 1280 (1984)).

¶11    We apply a four-part test to determine if collateral estoppel bars the litigation at

issue and consider whether: (1) the identical issue raised was previously decided in a prior

adjudication; (2) a final judgment on the merits was issued in the prior adjudication; (3) the

party against whom collateral estoppel is now asserted was a party or in privity with a party

to the prior adjudication; and (4) the party against whom preclusion is asserted must have

been afforded a full and fair opportunity to litigate any issues which may be barred.

Baltrusch v. Baltrusch, 2006 MT 51, ¶ 18, 331 Mont. 281, 130 P.3d 1267 (citations

omitted).
                                              4
¶12    The District Court determined all four factors were met in Pierce’s case.

Specifically, the District Court concluded: the first factor was met because all of the matters

supporting Pierce’s claims were either resolved in the criminal matter or were so closely

related they should have been raised in the criminal matter; the second factor was met

because Pierce was convicted after a jury trial and this Court upheld that conviction; the

third factor was met because Pierce was a party to the prior adjudication; and the fourth

factor was met because Pierce had the opportunity in the criminal matter to litigate all of

the issues he now raises. We agree.

¶13    On appeal, Pierce argues this Court should not apply collateral estoppel because

some of the issues he raises here were not specifically ruled upon during his criminal trial.

He maintains his criminal trial was unjust because of “undi[s]closed witness tampering and

undisclosed conspiracy” for which he seeks redress.

¶14    Barkell, Sather, and Barclay respond that Pierce has failed to challenge the District

Court’s reasoning, but merely continues his efforts to collaterally attack his criminal

conviction. ADLC asserts Pierce has not established any issues which were not decided

previously. Raasakka and M.R. maintain the District Court properly recognized Pierce’s

claims all “arise from whether M.R. was a credible witness and whether the criminal

investigation by the county officers was flawed,” and thus the issues Pierce alleges were

not raised in his criminal trial were in fact fully litigated.

¶15    Pierce has not demonstrated his case should not be barred by collateral estoppel. As

the District Court explained, Pierce seeks to relitigate his criminal conviction by attacking
                                                5
the credibility of the victim, the police investigation, and other matters which were raised

or should have been raised at trial. Because Pierce’s civil suit is an impermissible collateral

attack on the validity of the criminal conviction, the District Court correctly granted

summary judgment in Appellees’ favor.

¶16    We have determined to decide this case pursuant to Section I, Paragraph 3(c) of our

Internal Operating Rules, which provides for memorandum opinions. In the opinion of the

Court, the case presents a question controlled by settled law or by the clear application of

applicable standards of review. The District Court’s interpretation of the law was correct.

This appeal presents no constitutional issues, no issues of first impression, and does not

establish new precedent or modify existing precedent.

¶17    Affirmed.


                                                   /S/ INGRID GUSTAFSON


We concur:

/S/ JAMES JEREMIAH SHEA
/S/ BETH BAKER
/S/ LAURIE McKINNON
/S/ JIM RICE




                                              6